UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/09 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Global Stock Fund International Stock Fund Dreyfus U.S. Equity Fund Dreyfus Select Managers Small Cap Value Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 17 Notes to Financial Statements FOR MORE INFORMATION Back Cover Global Stock Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Global Stock Fund, covering the 6-month period from December 1, 2008, through May 31, 2009. The international equities markets went on a wild ride over the reporting period, with stocks in most markets plummeting during the fall of 2008 and rebounding strongly in the spring of 2009. In supporting the recent rally, investors apparently shrugged off more bad economic news, including rising unemployment and economic contraction in many regions of the world. Yet, the market rebound proved to be robust, particularly in the emerging markets, which posted double-digit returns over the final three months of the reporting period. These enormous swings leave investors to wonder if the market is forecasting sustainable economic improvement, or could this be a bear market rally where stocks reach such depressed levels that even the slightest hint of good news lifts prices. We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many market rallieswhen they snap back, the rebounds are often quick and sharp, potentially leaving investors on the sidelines. Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current investment needs and future goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation June 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2008, through May 31, 2009, as provided by Jane Henderson and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the six-month period ended May 31, 2009, Global Stock Funds Class A shares produced a return of 18.79%, Class C shares returned 18.35% and Class I shares returned 19.10%. 1 In comparison, the funds benchmark index, the Morgan Stanley Capital International World Index (the MSCI World Index), produced a 10.26% return over the same period. 2 Global equity markets proved highly volatile over the reporting period, as steep declines stemming from a global recession and banking crisis early in the reporting period were largely offset by a sustained rally in the spring of 2009.The fund produced higher returns than its benchmark, primarily due to its focus on companies that we believed were prepared to weather the downturn successfully. The Funds Investment Approach The fund seeks long-term total return by investing in stocks of companies with any market capitalization that are located in the worlds developed markets. When selecting stocks, we seek companies with fundamental strengths that indicate the potential for sustainable growth. Walter Scott focuses on individual stock selection through extensive fundamental research. We first select candidates for investment that meet certain broad absolute and trend criteria. Financial statements are restated in an effort to identify the nature of their operating margins and to understand the variables that add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of their products, cost and pricing, competition, industry position and outlook. Stocks are then selected whose expected growth rate is available at a reasonable valuation. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Late Market Rally Offset Earlier Slump Global stock markets fell sharply over the first half of the reporting period, adding to earlier declines in the wake of the escalation of an ongoing credit crisis and the failures of some of the worlds major financial institutions.The markets credit-related struggles were intensified by a deepening global recession as unemployment rates surged, housing markets struggled and consumer confidence plunged throughout the world. The recession and banking crisis were addressed aggressively by government and monetary authorities,as central banks reduced interest rates and injected liquidity into their financial systems, and government officials rescued a number of troubled corporations while enacting legislation to stimulate their economies.These measures bolstered investor sentiment, and most markets rallied strongly over the reporting periods second half.
